Broyles, C. J.
This was a suit upon a certificate of life-insurance issued pursuant to a group policy insuring the lives of certain employees of the LaGrange Mills Division of the New England Southern Mills. The petition alleged that the certificate and the group policy contained the following provision: “Upon receipt at the home office of the insurance company, during the continuance of insurance on such employee [italics ours], of satisfactory evidence of such disability [total and permanent disability], the insurance company will waive further payment of premium for the insurance upon the life of such employee, and in lieu of all other benefits provided for on such life under this policy, will pay the amount of insurance in force upon such life at the time such disability commenced.” The petition further alleged that the insured employee became totally and permanently disabled in June, 1928; that the premiums due under her certificate of insurance were paid up to February 1, 1929, only; that on April 29, 1930, the employee offered to submit to the company evidence of her disability, but that the company refused to consider such evidence; that the employee died on July 29, 1932, and that the suit was brought by her administrator. Held: It appearing on the face of the petition that no evidence of the disability of the insured had been submitted to the insurance company during the continuance of the insurance on the employee in question, as required by a provision of the certificate of insurance, which provision was unambiguous, and a condition precedent to the company’s waiver of the further payment of premiums, the petition failed to set forth a cause of action, and the court erred in overruling the general demurrer interposed. See, in this connection, Penn Mutual Life Insurance Co. v. Milton, 33 Ga. App. 634 *201(127 S. E. 798); Northwestern Mutual Life Insurance Co. v. Dean, 43 Ga. App. 67 (157 S. E. 878), s. c., 175 Ga. 321 (165 S. E. 235).
Decided May 23, 1934.
Bryan, Middlebroolcs & Garter, J. R. Terrell Jr., for plaintiff in error.
Dulce Davis, J. T. Tho'masson, contra.

Judgment reversed.


MacIntyre and Guerry, JJ., concur.